United States Court of Appeals for the Federal Circuit

                                    Errata


                                                        July 3, 2007


Appeal No. 2007-1044

Omegaflex, Inc. v. Parker-Hannifin Corporation

Nonprecedential Opinion

Decided: June 18, 2007

Please make the following corrections:

On Page 1, bottom line: delete the phrase grants of summary judgment, and
substitute the words grant of summary judgment of validity.

On Page 9, line 10: delete the phrase grants of summary judgment are, and
substitute the words grant of summary judgment of validity is.